Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 2, 2021

                                    No. 04-19-00773-CV

                                  Stephen S. STOKWITZ,
                                         Appellant

                                             v.

              Marcus TINAJERO, Charles P. Jones, and Linda Tinajero Jones,
                                    Appellees

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 18-05-0464-CVA
                          Honorable Lynn Ellison, Judge Presiding

                                      ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice

       On January 14, 2021, appellant filed a motion for rehearing. After consideration, the
motion is DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court